[Cite as Wolford v. Willis, 2018-Ohio-3937.]
                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                       GALLIA COUNTY


CYNTHIA WOLFORD,                                    :

        Plaintiff-Appellant,                        :   Case No. 17CA9

        vs.                                         :

EDWARD WILLIS, II,                                  :   DECISION AND JUDGMENT ENTRY


        Defendant-Appellee.                         :

_________________________________________________________________

                                               APPEARANCES:

David M. Lynch, Euclid, Ohio, for appellant.

Richard M. Lewis, Christen N. Finley, and Suzanna T. King, Jackson, Ohio, for appellee.


CIVIL CASE FROM COMMON PLEAS COURT
DATE JOURNALIZED:9-18-18
ABELE, J.

        {¶ 1} This is an appeal from a Gallia County Common Pleas Court, Juvenile Division,

judgment that denied a motion to modify a prior decree allocating parental rights and

responsibilities between Cindy Wolford, plaintiff below and appellant herein, and Edward Willis,

II, defendant below and appellee herein. Appellant assigns the following errors for review:

                 FIRST ASSIGNMENT OF ERROR:

                 “THE TRIAL COURT ERRED IN DECIDING TO ISSUE A
                 DECISION IN CONTRAVENTION OF THE [GUARDIAN AD
                 LITEM]’S RECOMMENDATION.”

                 SECOND ASSIGNMENT OF ERROR:
GALLIA, 17CA9                                                                                    2


                “THE TRIAL COURT COMMITTED ERROR IN RETAINING
                THE FATHER AS CUSTODIAL PARENT IN LIGHT OF THE
                FATHER TRYING TO KEEP THE TRUTH OF MOLESTATION
                FROM THE CHILD’S COUNSELORS.”

        {¶ 2} Appellant and appellee never married, yet in 2008, they bore a child together. In

April 2009, the trial court established a parent-child relationship between appellee and the child,

designated appellant the child’s residential parent, and allocated parenting time to appellee.

        {¶ 3} In 2011, shortly after the child’s third birthday, appellee filed a motion to modify

the prior decree that designated appellant the child’s residential parent. In his motion, appellee

alleged that the parties have experienced difficulties when exchanging the child and that he has

concerns regarding appellant’s mental health and ability to safely parent the child.

        {¶ 4} In May 2012, appellee requested the court to grant him temporary emergency

custody of the child. In particular, appellee asserted that the guardian ad litem recommended

that the court place the child in appellee’s custody and allow the mother to have supervised visits

with the child. Appellee professed concern that “the child will be in increased peril” once

appellant reviews the guardian ad litem’s recommendation. Appellee pointed out that “[e]ven

the guardian notes: ‘I am concerned that if [appellant] loses custody of [the child], her behaviors

could escalate and the situation could become dangerous for [the child.].’” After due

consideration, the court granted appellee temporary emergency custody of the child and later

extended that order.     The court additionally ordered appellant to undergo a psychiatric

evaluation.

        {¶ 5} After appellant completed two evaluations, she requested the court to return the

child to her custody. Appellant alleged that neither evaluation indicated that she poses any risk
GALLIA, 17CA9                                                                                        3

of harm to her child or to others. Later, the court denied appellant’s motion and continued its

order that granted appellee temporary custody of the child pending a full hearing.

        {¶ 6} In February 2013, the trial court granted appellee’s motion to modify the 2009

decree. The court found that a change in circumstances had occurred and that designating

appellee the child’s residential parent is in the child’s best interest.        With respect to the

change-in-circumstances requirement, the court determined that appellant’s “EXTREME reaction

and actions regarding the child and the claims of inappropriate behavior by the father have

caused a change of circumstances for the child in this matter.” The court thus designated

appellee the child’s residential parent and granted appellant parenting time.

        {¶ 7} Just over one year after the trial court reallocated parental rights and responsibilities

and changed the designation of the child’s residential parent from appellant to appellee, appellant

filed a motion to modify the 2013 decree. Appellant alleged that a change in circumstances had

occurred due to appellee’s alleged interference with her attempts to communicate with the child

when the child is not in her home.

        {¶ 8} After appellant filed her motion to modify, and after ten days of hearing spanning

the course of a year, the magistrate denied appellant’s motion to modify the 2013 decree that

designated appellee the child’s residential parent. The magistrate did not believe that a change

in either the child’s or appellee’s circumstances had occurred. Instead, the magistrate found that

appellant simply attempted to re-litigate the same issues that the parties had raised during the

proceedings concerning appellee’s 2011 motion to modify the court’s 2009 decree.                  The

magistrate specifically found that the conflict between the parties had exited since day one and

that appellant could not fabricate a change in circumstances by creating conflict. Appellant
GALLIA, 17CA9                                                                                     4

subsequently filed objections to the magistrate’s decision.

        {¶ 9} On June 12, 2017, the trial court overruled appellant’s objections to the magistrate’s

decision and denied appellant’s motion to modify the February 2013 decree. The trial court

agreed with the magistrate’s conclusion that a change in circumstances had not occurred and that

appellant simply attempted to re-litigate the same matters raised and considered during the prior

proceedings. The court additionally recognized the guardian ad litem’s recommendation to

designate appellant the child’s residential parent. The court determined, however, not to follow

the guardian ad litem’s recommendation due to the absence of the threshold finding of a change

in circumstances. The court thus denied appellant’s motion to modify the prior decree that

designated appellee the child’s residential parent. This appeal followed.

        {¶ 10} For ease of discussion, we jointly consider appellant’s two assignments of error.

In her first assignment of error, appellant asserts that the trial court abused its discretion by

failing to follow the guardian ad litem’s recommendation.

        {¶ 11} In her second assignment of error, appellant argues that the trial court erred by

refusing to designate her the residential parent.     She contends that the trial court did not

adequately consider the counselors’ testimony when ascertaining the child’s best interest.

Appellant specifically contends that the trial court did not consider (1) testimony that appellee

ended the child’s counseling sessions when the child appeared to be ready to discuss the sexual

abuse allegations, or (2) testimony that appellee should not have terminated the child’s

counseling.

                                                 A

                                    STANDARD OF REVIEW
GALLIA, 17CA9                                                                                    5

        {¶ 12} Appellate courts generally review trial court decisions regarding the modification

of a prior allocation of parental rights and responsibilities with the utmost deference. Davis v.

Flickinger, 77 Ohio St. 3d 415, 418, 674 N.E.2d 1159 (1997); Miller v. Miller, 37 Ohio St. 3d 71,

74, 523 N.E.2d 846 (1988). Consequently, absent an abuse of discretion, we will generally not

disturb a trial court’s decision to modify parental rights and responsibilities. Davis, 77 Ohio

St.3d at 418, 674 N.E.2d 1159. “‘Abuse of discretion’ has been defined as an attitude that is

unreasonable, arbitrary or unconscionable.” AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St. 3d 157, 161, 553 N.E.2d 597 (1990), citing Huffman v. Hair

Surgeon, Inc., 19 Ohio St. 3d 83, 87, 482 N.E.2d 1248 (1985). “It is to be expected that most

instances of abuse of discretion will result in decisions that are simply unreasonable, rather than

decisions that are unconscionable or arbitrary.” Id. “A decision is unreasonable if there is no

sound reasoning process that would support that decision. It is not enough that the reviewing

court, were it deciding the issue de novo, would not have found that reasoning process to be

persuasive, perhaps in view of countervailing reasoning processes that would support a contrary

result.” Id.

        {¶ 13} In Davis, the court more specifically defined the standard of review that applies in

custody proceedings as follows:

                “‘Where an award of custody is supported by a substantial amount of
        credible and competent evidence, such an award will not be reversed as being
        against the weight of the evidence by a reviewing court. (Trickey v. Trickey
        [1952], 158 Ohio St. 9, 47 Ohio Op. 481, 106 N.E.2d 772, approved and followed.)’
        [Bechtol v. Bechtol (1990), 49 Ohio St. 3d 21, 550 N.E.2d 178, syllabus].
                The reason for this standard of review is that the trial judge has the best
        opportunity to view the demeanor, attitude, and credibility of each witness,
        something that does not translate well on the written page. As we stated in
        Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77, 80–81, 10 OBR 408,
GALLIA, 17CA9                                                                                     6

        410–412, 461 N.E.2d 1273, 1276–1277:
                ‘The underlying rationale of giving deference to the findings of the trial
        court rests with the knowledge that the trial judge is best able to view the
        witnesses and observe their demeanor, gestures and voice inflections, and use
        these observations in weighing the credibility of the proffered testimony. * * *
                ****
                * * * A reviewing court should not reverse a decision simply because it
        holds a different opinion concerning the credibility of the witnesses and evidence
        submitted before the trial court. A finding of an error in law is a legitimate
        ground for reversal, but a difference of opinion on credibility of witnesses and
        evidence is not. The determination of credibility of testimony and evidence must
        not be encroached upon by a reviewing tribunal, especially to the extent where the
        appellate court relies on unchallenged, excluded evidence in order to justify its
        reversal.’”

Id. at 418–419.

        {¶ 14} Additionally, deferring to the trial court on matters of credibility is “crucial in a

child custody case, where there may be much evident in the parties’ demeanor and attitude that

does not translate to the record well.” Id. at 419. Furthermore, we recognize that “custody

issues are some of the most difficult and agonizing decisions a trial judge must make.

Therefore, a trial judge must have wide latitude in considering all the evidence.” Id. at 418. As

the Ohio Supreme Court long-ago explained:

                In proceedings involving the custody and welfare of children the power of
        the trial court to exercise discretion is peculiarly important. The knowledge
        obtained through contact with and observation of the parties and through
        independent investigation can not be conveyed to a reviewing court by printed
        record.

Trickey, 158 Ohio St. at 13, 106 N.E.2d 772.

        {¶ 15} Thus, this standard of review does not permit us to reverse the trial court’s

decision if we simply disagree with the decision. We may, however, reverse a trial court’s

custody decision if the court made an error of law, if its decision is unreasonable, arbitrary, or
GALLIA, 17CA9                                                                                     7

unconscionable, or if substantial competent and credible evidence fails to support it. Davis, 77
Ohio St. 3d at 418–419, 421 (explaining “abuse of discretion standard” and stating that courts

will not reverse custody decisions as against the manifest weight of the evidence if substantial

competent and credible evidence supports it, courts must defer to fact-finder, courts may reverse

upon error of law, and trial court has broad discretion in custody matters).

                                                   B

                 LEGAL STANDARD GOVERNING CUSTODY MODIFICATION

          {¶ 16} R.C. 3109.04(E)(1)(a) governs the modification of a prior custody decree and

states:

                  The court shall not modify a prior decree allocating parental rights and
          responsibilities for the care of children unless it finds, based on facts that have
          arisen since the prior decree or that were unknown to the court at the time of the
          prior decree, that a change has occurred in the circumstances of the child, the
          child's residential parent, or either of the parents subject to a shared parenting
          decree, and that the modification is necessary to serve the best interest of the
          child. In applying these standards, the court shall retain the residential parent
          designated by the prior decree or the prior shared parenting decree, unless a
          modification is in the best interest of the child and one of the following applies:
                  (i) The residential parent agrees to a change in the residential parent or
          both parents under a shared parenting decree agree to a change in the designation
          of residential parent.
                  (ii) The child, with the consent of the residential parent or of both parents
          under a shared parenting decree, has been integrated into the family of the person
          seeking to become the residential parent.
                  (iii) The harm likely to be caused by a change of environment is
          outweighed by the advantages of the change of environment to the child.

          {¶ 17} The statute thus creates a strong presumption in favor of retaining the residential

parent and precludes a trial court from modifying a prior parental rights and responsibilities

decree unless the court finds all of the following: (1) a change occurred in the circumstances of

the child, the child’s residential parent, or a parent subject to a shared-parenting decree, (2) the
GALLIA, 17CA9                                                                                   8

change in circumstances is based upon facts that arose since the court entered the prior decree or

that were unknown to the court at the time of the prior decree; (3) the child’s best interest

necessitates modifying the prior custody decree; and (4) one of the circumstances specified in

R.C. 3109.04(E)(1)(a)(i)-(iii) applies.      In re Brayden James, 113 Ohio St. 3d 420,

2007-Ohio-2335, 866 N.E.2d 467, ¶ 14; accord Sites v. Sites, 4th Dist. Lawrence No. 09CA19,

2010-Ohio-2748, 2010 WL 2391647, ¶ 17. Thus, the threshold question in a parental rights and

responsibilities modification case is whether a change in circumstances has occurred.

                                                C

                                CHANGE IN CIRCUMSTANCES

         {¶ 18} The change in circumstances requirement is intended “‘to spare children from a

constant tug of war,’” and “‘to provide some stability to the custodial status of the children,’”

even if the nonresidential parent shows that “‘he or she can provide a better environment.’”

Davis, 77 Ohio St. 3d at 418, quoting Wyss v. Wyss, 3 Ohio App. 3d 412, 416, 445 N.E.2d 1153

(10th Dist. 1982). The change in circumstances requirement also is intended “‘to prevent a

constant relitigation of the issues raised and considered when the trial court issued its prior

custody order.’” Price v. Price, 4th Dist. Highland No. 99CA12, 2000 WL 426188, *2 (Apr. 13,

2000).

         {¶ 19} Because a child needs stability, parents should not “view final orders allocating

parental rights and responsibilities as subject to easy revision as the child’s life develops.”

Averill v. Bradley, 2nd Dist. Montgomery No. 18939, 2001 WL 1597881, *5 (Dec. 14, 2001).

Easy revision of final orders allocating parental rights and responsibilities conflicts “with the

principle of finality that attaches to all final orders, even those that may be modified.” Id.
GALLIA, 17CA9                                                                                      9

Furthermore, “[i]t perpetuates instability into the child’s life” and “promotes antagonisms

between the child’s parents.” Id. It also “treats the court as a kind of supernumerary third

parent that is available to resolve disputes which the parties should resolve themselves.” Id.

Thus, a party seeking to reallocate parental rights and responsibilities carries a significant burden

to show that a change in circumstance has occurred. See Fisher v. Hasenjager, 116 Ohio St. 3d
53, 2007-Ohio-5589, 876 N.E.2d 546, ¶ 33 (explaining that change in circumstance standard is

“high”). Appellate courts must not, however, “make the threshold for change so high as to

prevent a trial judge from modifying custody if the court finds it necessary for the best interest of

the child.”     Davis, 77 Ohio St. 3d at 420–421.          Accordingly, the change need not be

“substantial,” but it must be more than “slight or inconsequential.” Id. at 417–418; Bragg v.

Hatfield, 152 Ohio App. 3d 174, 2003-Ohio-1441, 787 N.E.2d 44, ¶ 23 (4th Dist.) (“The change

must be significant—something more than a slight or inconsequential change.”). A change in

circumstances must be one of consequence—one that is substantive and significant—and it must

relate to the child’s welfare. Davis, 77 Ohio St. 3d at 418; In re D.M., 8th Dist. Cuyahoga No.

87723, 2006-Ohio-6191, 2006 WL 3378429, ¶ 35, quoting Rohrbaugh v. Rohrbaugh, 136 Ohio

App.3d 599, 604–05, 737 N.E.2d 551 (7th Dist., 2000) (explaining that a change in circumstance

generally means an event, occurrence, or situation that materially affects a child’s welfare);

Beaver v. Beaver, 143 Ohio App. 3d 1, 10, 757 N.E.2d 41 (4th Dist. 2001), quoting Holtzclaw v.

Holtzclaw, Clermont App. No. CA92–04–036, 1992 WL 368712 (Dec. 14, 1992) (“‘Implicit in

the definition of changed circumstances is that the change must relate to the welfare of the

child.’”). Additionally, the change in circumstances must be based upon facts that have arisen

since the prior allocation or that were unknown at the time. R.C. 3109.04(E)(1)(a); Brammer v.
GALLIA, 17CA9                                                                                       10

Brammer, 194 Ohio App. 3d 240, 2011-Ohio-2610, 955 N.E.2d 453, ¶ 17 (3rd Dist.).

                                                    D

                                             APPLICATION

           {¶ 20} In the case sub judice, we initially note that neither of appellant’s assignments of

error specifically challenge the trial court’s finding concerning the change in circumstances.

Instead, appellant asserts that the trial court abused its discretion by failing to follow the guardian

ad litem’s recommendation to designate her the residential parent and by discounting certain

witnesses’ testimony.

           {¶ 21} We first point out that trial courts are not obligated to follow a guardian ad litem’s

recommendation.         As we explained in Gould v. Gould, 4th Dist. Lawrence No. 16CA30,

2017-Ohio-6896, 2017 WL 3084809, ¶ 57, “while guardians ad litem play important roles in

child custody matters and in evaluating the interest of children, their recommendations [are] not

be binding upon [a trial] court.” Instead, “[t]he trial court must be free to evaluate all of the

evidence and determine, based upon the entire record, the children’s best interest.”                 Id.

Moreover, “[t]he ultimate decision [in] any proceeding is for the judge[,] and not for the

representative of the parties * * *.” Kauble v. Pfeiffer, 3d Dist. No. 9–03–36, 2003–Ohio–6988,

at ¶ 19.

           {¶ 22} In the case sub judice, the trial court specifically explained that it chose not to

follow the guardian ad litem’s recommendation to designate appellant the child’s residential

parent due to appellant’s failure to show that a change in circumstances had occurred so as to

warrant a modification of the prior decree that designated appellee the child’s residential parent.

Consequently, we disagree with appellant that the trial court abused its discretion by failing to
GALLIA, 17CA9                                                                                    11

follow the guardian ad litem’s recommendation. Ankney v. Bonos, 9th Dist. Summit No. 23178,

2006-Ohio-6009, 2006 WL 3304343, ¶ 23 (concluding that trial court did not err by entering “an

order contrary to the recommendations of the G.A.L.”).

        {¶ 23} Second, appellant does not specify how any alleged error that the trial court may

have committed by discounting the counselors’ testimony affected its decision that a change in

circumstances had not occurred. Rather, she contends that the court failed to “sufficiently

consider the testimony of [the c]ounselors in determining parental custody in the best interest of

the child.” As we noted earlier, however, the change-in-circumstances finding is a threshold

requirement under R.C. 3109.04(E)(1)(a). Without a change in circumstances, a trial court need

not analyze whether a modification is in a child’s best interest. In the case at bar, therefore, any

error that the court may have made by discounting the counselors’ testimony as it relates to the

child’s best interest did not affect its decision regarding the change-in-circumstances

requirement. As such, any error would be harmless error that we must disregard. See Civ.R. 61

(explaining that court “must disregard any error or defect in the proceeding” that does not affect a

party’s substantial rights); Niskanen v. Giant Eagle, Inc., 122 Ohio St. 3d 486, 2009–Ohio–3626,

¶ 26, 912 N.E.2d 595, quoting Smith v. Flesher, 12 Ohio St. 2d 107, 110, 233 N.E.2d 137 (1967)

(explaining that “‘in order to secure a reversal of a judgment,’” a party “‘must not only show

some error but must also show that error was prejudicial to him’”).

        {¶ 24} Additionally, to the extent appellant disputes the trial court’s finding that a change

in circumstances had not occurred, we do not believe that the trial court’s finding lacks a rational

basis. Rather, the trial court could have reasonably concluded that appellant’s alleged changes

are merely a continuation of the difficulties and negative attitudes that the parties displayed
GALLIA, 17CA9                                                                                     12

throughout their relationship and that a change of substance had not occurred since the prior

decree.     Moreover, the court extensively documented its reasoning in its twenty-nine page

decision. Nothing in that decision shows that the court acted unreasonably, unconscionably, or

arbitrarily by determining that a change in circumstances had not occurred.

          {¶ 25} We further recognize that the trial court found that appellant instigated some of the

difficulties that she alleged as changed circumstances. Courts have declined to find a change in

circumstances when the party requesting a modification created the purported change.

Polhamus v. Robinson, 2017-Ohio-39, 80 N.E.3d 1142 (3rd Dist.), ¶ 35 (stating that “[a] party

cannot rush into court and request a change in custody based on a change in circumstance

resulting from a situation of their own creation.”), citing In re S.B., 11th Dist. Ashtabula No.

2010-A-0019, 2011-Ohio-1162, ¶ 89 (“A juvenile court does not abuse its discretion in failing to

find a change in circumstances where the moving party has helped to create or is responsible for

the allegedly changed circumstances on which the motion to change custody is based.”).

          {¶ 26} Furthermore, even if appellee did not allow appellant to talk to the child on the

telephone every day when the child was in appellee’s care, the trial court had more than ample

reason to conclude that this situation did not create a change of any substance. We recognize

that “a custodial parent’s interference with visitation by a noncustodial parent may be considered

a ‘change of circumstances’ which would allow for a modification of custody.” Mitchell v.

Mitchell, 126 Ohio App. 3d 500, 505, 710 N.E.2d 793 (2d Dist.1998). Additionally, a change in

circumstances may include a breakdown in communication between the parties and their inability

to communicate and cooperate.              Reese v. Siwierka, 11th Dist. No. 2012-P-0053,

2013-Ohio-2830, 2013 WL 3367032, ¶ 31 (“[A] change in circumstances may include ‘a
GALLIA, 17CA9                                                                                   13

custodial parent’s interference with visitation by a noncustodial parent’ and ‘a breakdown in

communication between the parents and their inability to communicate and cooperate.’”);

Eatherton v. Behringer, 3d Dist. Seneca No. 13–12–23, 2012-Ohio-5229, 2012 WL 5507090, ¶

43, citing Milner v. Milner, 10th Dist. Franklin No. 99AP–13, 1999 WL 1139965, *3 (Dec. 14,

1999). We again point out, however, that any such change must be of substance, not slight or

inconsequential.   Davis, 77 Ohio St. 3d at 415.         To constitute a substantial change in

circumstances, the change must have a material effect on the child.

        {¶ 27} In the case at bar, the trial court’s decision indicates that any change regarding

appellant’s telephone calls is not a change of substance. The court found that even though

appellant may have missed some of the telephone calls to which she was allotted, appellee did

not deny appellant all contact with the child. The court explained:

                When hearing the testimony about the missed telephone parenting time by
        mother, one might get the impression that the mother had no contact at all with
        the child for months at a time. Although the father was in contempt for failing to
        follow the court’s orders regarding telephone contact and even though the mother
        did not get daily telephone contact with the child, she still had 3 out of every 4
        weekends with the child during the school year, as well as extended parenting
        time during holidays and summer.

The court thus did not believe that appellee’s interference with the telephone communications

between appellant and the child constituted a change of substance.

        {¶ 28} Furthermore, the trial court could have reasonably determined that the animosity

between the parties and the allegations of inappropriate behavior has been ongoing and does not

constitute a change. We also note that appellant did not detail how changing the residential

parent status would resolve these issues between these parties. Instead, it appears appellant

wishes to modify the prior decree because she believes that she could provide a “better
GALLIA, 17CA9                                                                                      14

environment” for the child. Davis, 77 Ohio St. 3d at 418, citing Wyss, 3 Ohio App. 3d at 416. It

is this “constant tug of war” between parents that R.C. 3109.04(E)(1)(a) is designed to prevent.

Id.

        {¶ 29} Accordingly, based upon the foregoing reasons, we overrule appellant’s

assignments of error and affirm the trial court’s judgment.

                                                              JUDGMENT AFFIRMED.



                                      JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs

herein taxed.

        The Court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this Court directing the Gallia County

Common Pleas Court, Juvenile Division, to carry this judgment into execution.

        A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.

        Harsha, J. & *Brunner, J.: Concur in Judgment & Opinion

                                                              For the Court




                                                             BY:
                                            Peter B. Abele, Judge
GALLIA, 17CA9                                                                                15




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.

*Judge Jennifer L. Brunner of the Tenth Appellate District sitting by assignment of The Supreme
Court of Ohio.